Citation Nr: 0615147	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-14 298	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic disease 
process manifested by bilateral hip pain, secondary to pes 
planus.

2.  Entitlement to service connection for a chronic disease 
process manifested by left knee pain, secondary to pes 
planus.

3.  Entitlement to service connection for a chronic disease 
process manifested by neck pain, secondary to pes planus.

4.  Entitlement to service connection for a chronic disease 
process manifested by low back pain, secondary to pes planus.

5.  Entitlement to service connection for a right knee 
disorder, secondary to pes planus.  

6.  What evaluation is warranted from September 24, 2001, for 
pes planus?  

7.  What evaluation is warranted from August 20, 1993, for 
pes planus?  

8.  What evaluation is warranted from August 20, 1993, for 
hemorrhoids? 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to May 1984, 
from November 1989 to April 1990, and from November 1990 to 
August 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that granted entitlement to service connection 
for pes planus and hemorrhoids and assigned non compensable 
ratings effective from August 20, 1993.  

This case also comes to the Board from a July 2003 rating 
decision by the Los Angeles, California, RO that denied 
entitlement to service connection for a chronic disease 
processes manifested by bilateral hip, bilateral knee, neck, 
and low back pain, secondary to pes planus.  The July 2003 
rating decision also granted a 10 percent rating for pes 
planus, effective from September 24, 2001.  In July 2004, the 
veteran testified at a hearing before the undersigned.  

The veteran, at the July 2004 hearing, raised claims of 
entitlement to service connection for plantar fasciitis and 
hallux valgus, including as secondary to service connected 
pes planus.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action. 

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 

FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran has a chronic disease processes 
manifested by bilateral hip, neck, and/or low back pain due 
to pes planus.

2.  From August 20, 1993, to September 23, 2001, the 
preponderance of the evidence is against showing that 
bilateral pes planus was moderately disabling with a weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, or pain on manipulation and use of the 
feet. 


CONCLUSIONS OF LAW

1.  A chronic disease processes manifested by bilateral hip, 
neck, and low back pain is not due to or aggravated by pes 
planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159, 3.303, 3.310 (2005).

2.  From August 20, 1993, to September 23, 2001, the veteran 
did not meet the criteria for a compensable rating for pes 
planus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.7, 4.71a, Diagnostic Code 5276 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secondary Service Connection Claims

The veteran argues that she has a chronic disease processes 
manifested by bilateral hip, neck, and low back pain that is 
caused and/or aggravated by her service connected pes planus.  
The veteran does not claim that any of the disorders were 
directly incurred while on active duty, or by any means other 
than her service connected pes planus.  It is requested that 
the veteran be afforded the benefit of the doubt. 

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In deciding whether the veteran has a current disability due 
to a service connected disability, it is the responsibility 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that service 
medical records dated in March and May 1993 record pertinent 
complaints of painful flat feet with referred pain to the 
hips.  Notably, the examiners did not diagnose a hip disorder 
due to pes planus. 

Postservice records show the veteran's complaints and/or 
treatment for bilateral hip, neck, and/or low back pain.  See 
VA treatment records dated from May 1994 to January 2005; and 
Kaiser treatment records dated between December 2001 to March 
2002.  Moreover, a May 2003 VA treatment record included the 
following note:  

[Veteran] referred (sic) for knee pain, 
also presenting with decreased [range of 
motion] at feet.  [Veteran] also with 
marked gait abnormalities, including 
excessive pronation, causing increased 
stress at ankles, knees, hips[,] and [low 
back].

An August 2004 VA treatment record included the following 
opinion in response to the veteran's inquiry as to whether 
her hip and knee pain were related to her bilateral foot 
problems:  

It is certainly possible that abnormal 
gait caused by her (bilateral) foot 
problems may have contributed to abnormal 
stresses acrossed (sic) her lower 
extremity joints and hence to pain.

The medical records do not, however, show that the veteran 
has been diagnosed with a chronic disease processes 
manifested by bilateral hip, neck, and/or low back pain.  See 
VA treatment records dated from May 1994 to January 2005; VA 
examinations dated in May 1994 and April 2003; and Kaiser 
treatment records dated from December 2001 to March 2002.  
Findings by VA healthcare professions of "possible 
osteoarthritis" (see VA treatment records dated in April 
2002), are not a diagnoses especially when lumbosacral spine, 
and hip x-rays are negative for arthritis.  See VA 
lumbosacral spine x-ray dated in June 2002; and VA hip x-ray 
dated in June 2002.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom, 239 
F.3d 1356 (Fed. Cir. 2001), dismissed in part on other 
grounds, 15 Vet. App. 269 (2001).  

Thus, because the medical evidence of record does not include 
current diagnoses of a chronic disease processes causing 
bilateral hip, neck, and/or low back pain, secondary to pes 
planus service connection must be denied.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA notified the 
veteran that establishing entitlement to secondary service 
connection for a disability requires, among other things, a 
current disability.  See, e.g., October 2002 and February 
2003 VA correspondence; and March 2004 statement of the case.  
These claims are denied because the veteran does not meet the 
statutory threshold for entitlement to secondary service 
connection, i.e., a current disability.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.310.  Therefore, because the decision is 
mandated by the veteran's failure to meet a basic 
prerequisite for secondary service connection, the Board is 
entitled to go forward with adjudication of the claims 
regardless of whether or not VA provided adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Accordingly, while the veteran declined to waive her right to 
a timely notice under 38 U.S.C.A. § 5103, adjudication of her 
claim may go forward because, given the decision above, this 
issue is moot.  Further discussion of the VCAA is not 
required.  

The Higher Evaluation Claim

VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence  
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The appellant was provided appropriate notice 
in a May 1995 rating decision, and October 2002 and February 
2003 VA correspondence.  The claim was readjudicated in the 
March 2004 statement of the case.  Accordingly, VA has 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes her records from Kaiser as well as her 
records from the San Diego, Loma Linda, and La Jolla VA 
Medical Centers.  It also contains a VA examination which 
provided a medical opinion as to the severity of her pes 
planus.

The Board acknowledges that the above rating decision and VA 
correspondence did not address how an effective date would be 
assigned should an increased evaluation be granted.  That 
failure, however, is harmless in light of the fact that an 
increased evaluation for pes planus prior to September 24, 
2001 is being denied.

Further, the Board acknowledges that appropriate notice under 
38 U.S.C.A. § 5103 was not provided until after the benefit 
sought on appeal was denied.  Since then, however, the 
appellant has been provided appropriate notice, she has been 
afforded an opportunity to participate in a meaningful way in 
the review of her claim, and the claim was readjudicated 
after this notice was provided.  Hence, any error with 
respect to the timing of the notice was harmless.  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Simply 
put, there is no evidence the error reasonably affects the 
fairness of the adjudication.  

The Merits

As to the evaluation warranted for pes planus from August 20, 
1993, to September 23, 2001, disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Each service-connected disability is rated 
on the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A January 1994 rating decision granted service connection for 
pes planus and assigned a non compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flat feet), 
effective from August 20, 1993.  A July 2003 rating decision 
thereafter granted a 10 percent rating for the pes planus 
also under Diagnostic Code 5276 effective from September 24, 
2001.

Accordingly, for the period from August 20, 1993, to 
September 23, 2001, the veteran will only be entitled to a 
compensable rating if pes planus is moderately disabling with 
a weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

With the above criteria in mind, at the May 1994 VA feet 
examination the veteran walked well, including on her heels 
and toes, and without a limp.  She had a low arch on either 
side of her feet.  There was tenderness over the plantar 
fascia in the mid-foot.  There was no pain over the ball or 
the heel of the foot.  The feet were perfectly limber.  She 
had normal tarsal/metatarsal motion.  She had flexed feet but 
not paralytic.  She had good pain free range of motion in the 
ankles.  She did not have any pronation and her heel cords 
were straight.  The examiner specifically opined that she did 
not have flat feet.

VA treatment records, for the period from August 1993 to 
September 2001, include complaints and/or treatment for foot 
pain.  See VA treatment records dated in October 1997, March 
1998, and April 1998; and VA foot x-rays dated in May 1994.  
They also show she was fitted for orthotics in April 1998.  
Yet, while VA treatment records show complaints for foot 
pain, and while the May 1994 VA examiner noted tenderness 
over the mid foot plantar fascia, the record was negative for 
objective evidence of a weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, and/or 
objective evidence of pain on manipulation and use of the 
feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In fact, the 
May 1994 VA examiner opined that the veteran had low arches, 
but not flat feet.

Therefore, the weight of the evidence is against finding that 
the veteran's bilateral pes planus met the criteria for a 
compensable rating for the period from August 20, 1993, to 
September 23, 2001.  Fenderson.  The claim is denied.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27, 4.71a. 

Conclusion

In reaching these conclusions, the Board has not overlooked 
the veteran's and her representative statements to the RO, 
the claimant's statements to her physicians, and her personal 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the diagnosis of a current disability or the severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements addressing these issues 
are not probative evidence concerning the degree of any pes 
planus prior to September 23, 2001.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied. 


ORDER

Service connection for a chronic disease processes manifested 
by bilateral hip, neck, and low back pain, secondary to pes 
planus, is denied.

A compensable evaluation for pes planus was not warranted 
from August 20, 1993, to September 23, 2001. 


REMAND

As to what evaluations are warranted for hemorrhoids from 
August 20, 1993, and for pes planus from September 24, 2001, 
the veteran alleged at her hearing that these disorders have 
increased in severity since the April 2003 VA examination.  
Accordingly, a remand for new VA examinations is in order.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. 
§ 5103A(d).  

As to entitlement to service connection for right knee 
osteoarthritis, secondary to pes planus, while a February 
2004 magnetic resonance imaging evaluation (MRI) diagnosed 
osteoarthritis, and while May 2003 and August 2004 VA 
treatment records include opinions that her service connected 
pes planus may play a role in her right knee osteoarthritis, 
a remand is required to obtain a definitive VA medical 
opinion as to whether her service connected pes planus acting 
alone, caused or aggravates right knee osteoarthritis.  
Allen; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310.  

Moreover, in May 2003, a VA physical therapist found that the 
appellant suffered from flat feet, that she walked on her 
arches with excessive pronation and nearly absent supination, 
and that these factors were leading to genu valgus.  Genu 
valgus is the knee disorder more commonly referred to as 
knock knees.  The physical therapist's finding, however, has 
never been considered by a VA orthopedist.  Hence, further 
development is required.
 
Further, because VA treatment records make reference to the 
veteran's complaints and treatment following a postservice 
right knee injury, on remand, VA should attempt to obtain the 
records generated in connection with this post service 
injury.  On examination the VA examiner should take this fact 
into account when providing his opinion.  38 U.S.C.A. 
§§ 5103A(b); 5103A(d).  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for secondary service connection, but 
she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
potentially involved in the present appeal, this case must 
also be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, these issues are REMANDED for the following 
action: 

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claims 
on appeal, as outlined by the Court in 
Dingess.  The corrective notice should, 
among other things, invite the veteran to 
submit any additional evidence or 
argument she has in her possession that 
may further her claim.

2.  After obtaining all needed 
authorizations, the RO should obtain and 
associate with the record all of the 
veteran's medical records pertaining to 
her post service right knee injury.  If 
any pertinent records are not available, 
or if the search for records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  

3.  After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an examination.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating hemorrhoids, 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
her service-connected hemorrhoids since 
August 20, 1993.  

4.  After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a podiatric examination.  The 
claims folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating pes planus, 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
her service-connected pes planus since 
September 24, 2001.

5.  After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner must 
opine whether it is at least as likely as 
not (i.e., is there a 50/50 chance) that 
any current knee disorder, to include 
arthritis and/or genu valgus, was caused 
or is aggravated by pes planus.  In 
addressing the etiology of any diagnosed 
knee disorder a full rationale must 
accompany the opinion offered, to include 
an analysis addressing the May 2003 and 
August 2004 VA outpatient treatment 
records, as well as the role, if any, 
played by the appellant's post service 
right knee injury.

6.  The RO should review the examinations 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If they are deficient in any 
manner, the RO must implement corrective 
procedures at once

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.  Any relevant notices 
should also be in compliance with the 
Court's holding in Dingess. 

8.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  As 
to the rating issues, the RO should also 
consider whether "staged" ratings are 
appropriate.  Fenderson.  If any of the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


